On Motion for Rehearing
We have fully considered defendants’ motion for rehearing and have the following additional comments to make:
(1) Defendants say that the Bill of Review, Cause No. 58633, is barred by limitation and by laches, a point which they made on original hearing but which we did not discuss.
This point would determine the merits of the Bill of Review, and we cannot decide it for the reason that, under our construction of the record, the Bill of Review is pending in the trial court, awaiting trial and the rendition of a final judgment. The judgment from which the appeal before us was taken was rendered in the consolidated cause, not in the Bill of Review.
(2) Defendants would distinguish the case before us from the cases referred to in our opinion by reason of the nature of the irregularity which attended rendition of judgment in the consolidated cause, but we have found no instance in which this distinction has been made, and we cannot agree that under our existing Rules of Procedure, it should be made. We find no authority in Bridgman v. Moore, 183 S.W.2d 705, for the procedure followed in the trial court. As we construe that opinion, the Bill of Review to which the Commission of Appeals referred was the proceeding discussed in our original opinion, and by requiring such a bill, the Commission classified the 1942 judgment in the consolidated cause with the judgments reviewed under Bills of Review considered in decisions which our original opinion cites.
The motion for rehearing is overruled.